Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 26, 1993, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree as charged in count three of the indictment beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence as to that count (see, CPL 470.15 [5]). Mangano, P. J., Joy, Hart and Florio, JJ., concur.